Citation Nr: 1707380	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), hydrophobia, anxiety, and depression. 


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty for 29 days, from May 30, 1973 to June 28, 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2012, the Veteran appeared and offered testimony at a hearing before the undersigned, sitting at the RO in New York.  A transcript of the hearing is of record. 

In June 2014 the case was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for a VA examination, contacted the National Personnel Records Center (NPRC) and all other available sources to obtain the Veteran's complete Official Military Personnel File (OMPF), provided the appropriate notice to the Veteran, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  The Veteran does not have PTSD. 

2.  Psychiatric disability other than PTSD did not originate in service, and is not otherwise etiologically related to service. 




CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, hydrophobia, anxiety, and depression are not met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided proper notice to the Veteran in a November 2009 letter.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's available service treatment records and post-service reports of VA and private treatment and evaluations.  Also of record are the Veteran's statements in support of the claim, including a statement asserting that he was seen by a psychiatrist in service and a lay statement from a friend.  

Regarding psychiatric visits in service, the Veteran reported that he saw a psychiatrist twice.  Based on that report, the AOJ attempted to obtain records of the reported treatment.  However, it was not successful and ultimately determined that there were no additional service treatment records available.  The AOJ made a formal finding of unavailability of complete service treatment records in a January 2010 letter.  This letter also followed the appropriate procedure for notifying the Veteran of the unavailability additional records. The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Also, a VA examination was conducted in March 2016 and an opinion clarification was obtained in April 2016 as to the nexus between a particular in-service injury, disease or event and the Veteran's unspecified depressive disorder.  The VA examination and medical opinion were based on review of the claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Thus, the Board finds that the VA examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran testified at a Travel Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Moreover, neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2).

There is no indication that there is any additional notice required or any existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Factual Background

The available service treatment records do not show any finding, complaint, or diagnosis of psychiatric pathology.  The Veteran's April 1973 Enlistment Examination shows that his psychiatric evaluation was within normal limits.  The Veteran's DD 214 shows that he was in basic training from May 30, 1973 through June 28, 1973.  The Veteran's service personnel records include a May 30, 1973 enlistment form where the Veteran certified that he knew how to swim or would cooperate in qualifying.  In a June 13, 1973, Recruit Evaluation/Progress Report, the Veteran was listed as a non-qualified swimmer (NQS).  In the comments/recommendations section of the Recruit Evaluation/Progress Report, the Veteran stated that "he is interested in the Navy but is afraid of water and will never swim.  He is in processing at the present time as a NQS."  In the same report, the Veteran stated that he had a bad problem of bedwetting.  

May 2000 records from Central New York Psychiatric Center indicated that the Veteran "reports he continues to experience some anxiety and depression related to concerns about impending release in July.  He wants to consider psychotropic medication to promote a more stable mood."  He was subsequently diagnosed with adjustment disorder with mixed anxiety and depressed mood and was scheduled for a mental health follow-up at Bellevue Hospital in August 2000 after his release.  The Veteran was seen at the Bellevue Hospital Center for a brief evaluation and referred to Lincoln Mental Health Center for continuing psychiatric treatment.  

An October 2009 VA treatment record shows that the Veteran was more recently released from prison in September 2009.  He was "homeless, unemployed, and frustrated over trying to rebuild his life after prison."  The examining psychologist noted the Veteran's previous psychiatric history "as significant for anxiety secondary to life stress.  Current presentation consistent with adjustment disorder not otherwise specified (NOS)."  Remaining 2009 VA treatment records also show that the Veteran attended and participated in an anger management group, as well as individual cognitive-behavioral counseling once a week.

In a February 4, 2010 VA treatment record, Dr. E. G-S diagnosed the Veteran with depressive disorder NOS.  The physician found that the Veteran "does have a specific phobia of swimming and continues to have some symptoms of re-experiencing related to his panic in the pool in the Navy, but does not suffer from PTSD."  Upon examination, the Veteran reported preoccupation and intrusive thoughts of his reported past traumatic event of having to swim in the Navy despite his extreme fear.  He recalled feeling helpless and then angry.  He reported that he has nightmares and endorses chronic insomnia.  The Veteran also reported being told by the Navy psychiatrist "that if he could take a shower he wasn't hydrophobic."  The Veteran reported being given medication for depression and anxiety while in prison but that he did not take them.  

In a separate February 4, 2010, Medical Report for Claim or Exemption from Work Program Due to Mental Impairment entry, Dr. E. G-S listed the Veteran with diagnoses of mood disorder nos, and anxiety disorder with a specific phobia of water.  

In June 2011, the Veteran was diagnosed with PTSD as indicated in his Federation Employment and Guidance Service (FEGS) Biopsychosocial summary.  In the psychiatric evaluation, Dr. S.M. diagnosed the Veteran with PTSD; depressive disorder, not elsewhere classified; a generalized anxiety disorder; and a mood disorder and recommended a follow-up with a psychiatrist, Dr. H.K..  

A February 2012 letter from D.H., Licensed Clinical Social Worker, Social Worker Supervisor, states that the Veteran was receiving treatment at the VA Medical Center in Bronx, New York and that he was diagnosed with PTSD related to traumatic experiences in the Navy when he was forced to take swimming lessons despite his terror of water.  He indicated that the Veteran endorsed intrusive thoughts and images of those events.  He stated that the Veteran avoided beaches, swimming pools, going out in small boats, swimming, and crowds.  He also stated that the Veteran endorsed exaggerated startle response, hypervigilance, and insomnia.

In a September 2012 letter, [redacted], a friend, submitted a lay statement on behalf of the Veteran.  In her statement, Ms. [redacted] stated that she was aware that the Veteran went into service and that he did not stay very long because he did not like it, he could not pass the swimming test, and he was punished for failing to pass the swimming test.  

During the August 2012 Travel Board hearing, the Veteran testified that he was unable to complete the swimming requirement of basic training due to his fear of water and the panic he would feel when water would go into his ears.  The Veteran again reported that he saw a psychiatrist twice during service, once for an evaluation and once to talk about his status.  The Veteran reported that the psychiatrist determined that the Veteran was not hydrophobic after the first meeting.  

In a July 31, 2015 letter, Dr. H.K., stated that he had seen the Veteran 5 times over a 5 year period from July 2011 through November 2014 at the Mental Health Care Center of James J. Peters VA Medical Center.  The Veteran reported his main complaints were insomnia and depression.  The Veteran described an event in-service where he was forced to take a swimming test despite his fear of water.  The Veteran reported intrusive thoughts but denied trauma-related nightmares or flashbacks.  Dr. H.K.'s diagnostic impression was PTSD and he stated that the Veteran's military experiences as least as likely as not contributed to PTSD.  
The Veteran was afforded a VA psychiatric examination in March 2016.  He reported taking a swimming test where he had to swim the width of the pool and that there was a helper to assist if needed.  The Veteran reported that he felt nervous due to his fear of water.  After review of the records and the examination, the examiner diagnosed unspecified depressive disorder.  The VA examiner noted that the Veteran was not diagnosed or treated for depression while in service.  The VA examiner concluded that the Veteran's unspecified depressive disorder was at least as likely as not (50/50 probability) the result of his military experience.

Although the VA examiner did mark "yes" as to whether the Veteran has a diagnosis of PTSD that conforms to DSM-5 criteria based on the examiner's evaluation that day, it is evident from the actual narrative from his report that he did not render a diagnosis of PTSD.  The examiner opined that the Veteran's stressor was not a life-threatening event and that prior to service in May 1973, he signed a document that he either knew how to swim or would learn and acknowledged that he would be given a test of his swimming ability.  The VA examiner also stated that the Veteran's stressor event was not related to personal assault, e.g. military sexual trauma.  Additionally, the examiner indicated that the Veteran's claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity.  

An addendum was obtained in April 2016 from the March 2016 VA examiner as to the nexus between a particular in-service injury, disease or event and the Veteran's unspecified depressive disorder.  The VA examiner clarified that he was under the impression that if the Veteran developed the psychiatric condition within a year of service, it could be service-connected.  The VA examiner stated that in this case, there is nothing to link the Veteran's unspecified depressive disorder to any event in-service.  Therefore, the Veteran's unspecified depressive disorder was less likely than not the result of his military experience.  The VA examination and medical opinion were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  


III.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


IV.  Analysis 

The Veteran asserts that he has PTSD due to the failed swimming test during service.  The failed swimming test is corroborated.  As to whether the Veteran actually has PTSD resulting from this event, there is conflicting medical evidence.  As noted above, Dr. H.K. diagnosed the Veteran with PTSD in July 2011; the June 2011 FEGS report shows a PTSD diagnosis and subsequent VA treatment records list a diagnosis of PTSD or a history of PTSD.  

However, at the March 2016 VA examination, the examiner determined that the Veteran does not have PTSD, finding that the Veteran's reported stressor was not adequate to support this diagnosis.  The examiner specifically based this determination of finding that the stressor, as described by the Veteran, did not constitute a life threatening event. 

The Board notes that the March 2016 VA examination went into specific detail evaluating the Veteran, including the severity of the stressor event and whether the Veteran met the criteria for the PTSD diagnosis under the DSM.  In contrast, the other PTSD diagnoses of record are not based on any specific finding concerning the severity of the stressor or other specific discussion of whether all of the DSM criteria have been met.  Consequently, because of this more detailed evaluation the March 2016 VA examiner's opinion is afforded more probative weight that the July 2015 letter from Dr. H.K. and the other PTSD diagnoses of record.  Therefore, the weight of the evidence indicates that the Veteran does not have PTSD.  Accordingly, there is no basis for granting service connection for this disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had PTSD that resolved during the pendency of the claim.  Rather, the Board finds that the most probative evidence (i.e. the March 2016 VA examiner's findings, particularly in regard to the lack of sufficient stressor severity) indicates that the Veteran did not PTSD at any point during the appeal period or prior to his filling a claim for service connection.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must still consider whether any other current psychiatric disability is related to service.  See e.g Clemons v. Shinseki, 23 Vet App 1 (2009).  In this regard, the March 2016 VA examiner did diagnose the Veteran with unspecified depressive disorder.  However, he ultimately concluded that this disorder was less likely than (50/50 probability) the result of his military experience and provided a sufficient rationale for this finding, that there was nothing in the record to link the Veteran's depressive disorder to any event in service (including stress caused by the swim test).    

Further, to the extent that Dr. H.K.'s opinion can be considered supportive of a relationship between the current psychiatric disability actually shown and the Veteran's service, its probative value is outweighed by the March 2016 opinion which addressed the specific disability that is actually shown and was based on a more detailed assessment of the Veteran and his history.    

Additionally, there is no indication or allegation of a nexus between the other listed diagnoses of record during the appeal period (e,g. anxiety disorder, depressive disorder NOS, mood disorder NOS, nor has the Veteran or his representative alleged such a nexus.  

The record shows the Veteran has a fear of water.  The July 2010 VA physician did diagnose the Veteran with hydrophobia and noted that the Veteran reported preoccupation and intrusive thoughts related to his swim test experience in service, potentially suggesting a nexus between the current hydrophobia and service.  However, there is no indication or specific allegation that the hydrophobia (i.e. fear of water), in and of itself, is productive of any current disability.  Accordingly, there is no basis for the Board to award service connection for this diagnosed condition.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In sum, as no current PTSD has not been established; as unspecified depressive disorder is not shown to be related to service; as hydrophobia is not shown to be productive of any current disability; and as no other currently diagnosed psychiatric disability is shown to be related to service, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), hydrophobia, anxiety, and unspecified depressive disorder is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


